            Case 1:20-cv-01211-AWI-SAB Document 3 Filed 08/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CARL ANTHONY BUTLER, SR.,                           Case No. 1:20-cv-01211-AWI-SAB

12                   Plaintiff,                           ORDER TRANSFERING CASE TO THE
                                                          CENTRAL DISTRICT OF CALIFORNIA
13           v.

14    JOHNSON & JOHNSON, et al.,

15                   Defendants.

16

17          Plaintiff Carl Anthony Butler, Sr. is a state prisoner proceeding pro se in this action.

18 Plaintiff filed a complaint on August 27, 2020, against Johnson & Johnson, Janssen

19 Pharmaceuticals Inc. Janssen Research & Development LLC, and McKesson Corporation
20 alleging a failure to warn under state law. According to Plaintiff’s complaint, Plaintiff sustained

21 his injuries while in Los Angeles County.

22          The federal venue statute requires that a civil action be brought in “(1) a judicial district

23 in which any defendant resides, if all defendants are residents of the State in which the district is

24 located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

25 the claim occurred, or a substantial part of property that is the subject of the action is situated; or

26 (3) if there is no district in which an action may otherwise be brought as provided in this section,
27 any judicial district in which any defendant is subject to the court’s personal jurisdiction with

28 respect to such action.” 28 U.S.C. § 1391(b). The Court has reviewed Plaintiff’s complaint and


                                                      1
            Case 1:20-cv-01211-AWI-SAB Document 3 Filed 08/28/20 Page 2 of 2


 1 finds that venue does not lie in this district as none of the venue requirements of section 1391 are

 2 met. The incidents alleged in the complaint took place in Los Angeles County which is located

 3 in the Central District of California. Venue in this action appropriately lies within the Central

 4 District of California.

 5          Pursuant to 28 U.S.C. § 1406(a), when a case has been filed in the wrong district, the

 6 “district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

 7 division in which it could have been brought.” Additionally Local Rule 120(f), provides that a

 8 civil action which has not been commenced in the proper court may, on the court’s own motion,

 9 be transferred to the proper court. Therefore, this action will be transferred to the Central

10 District of California.    This court will not rule on Plaintiff’s request to proceed in forma

11 pauperis.

12          Good cause appearing, IT IS HEREBY ORDERED that:

13          1.      This action is transferred to the United States District Court for the Central

14                  District of California; and

15          2.      This court has not ruled on Plaintiff’s request to proceed in forma pauperis.

16
     IT IS SO ORDERED.
17

18 Dated:        August 28, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                      2
